Case 3:15-cr-00449-BEN Document 84 Filed 02/24/21 PageID.221 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                 CASE NO.: 15CR00449-BEN
11
                          Plaintiff,
12                                             ORDER TO PRODUCE DISCOVERY
           v.
13
     MARIO PUENTE,
14
                          Defendant.
15
16
17
           GOOD CAUSE APPEARING, the Court hereby orders that the United
18
     States Probation Office produce the following discovery related to the currently
19
     pending Petition, if in the possession and control of United States Probation:
20
           (1)    Police Reports related to Mr. Puente’s arrest on December 4, 2020;
21
           (2)    Body camera video or other recordings from Mr. Puente’s arrest and
22
                  search of his home or vehicle(s) on December 4, 2020;
23
           (3)    Photographs of any items seized during the course of Mr. Puente’s
24
                  arrest or subsequent search of his home or vehicle(s) on December 4,
25
                  2020;
26
           (4)    Laboratory report(s) of any items seized from Mr. Puente, his home or
27
                  vehicle(s) on December 4, 2020;
28
Case 3:15-cr-00449-BEN Document 84 Filed 02/24/21 PageID.222 Page 2 of 2



 1        (5)   Copies of any arrest or search warrants related to Mr. Puente’s arrest
 2              and subsequent search of his home or vehicle(s) on December 4, 2020;
 3        (6)   Notice and discovery of all evidence the Government and the United
 4              States Probation Office intends to use at the evidentiary hearing related
 5              to this case, including but not limited to, documents, witness
 6              statements, physical evidence and disclosure of any evidence to be
 7              used at the revocation hearing and any material that may be relevant
 8              to Mr. Puente’s defense.
 9        IT IS SO ORDERED.
10   Dated: February 24, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2                          15CR00449-BEN
                                      PLEADING TITLE
